Citation Nr: 1445823	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than October 15, 2007, for the award of service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for coronary artery disease and assigned an initial rating of 100 percent, effective October 15, 2007.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is associated with the claims file.  

In October 2007, the Veteran filed claims of service connection for hypertension, secondary to Agent Orange exposure and depression secondary to service-connected disabilities.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for coronary artery disease was received by VA on October 25, 2007.

2.  Service connection was granted, effective October 15, 2007, the date in which VA treatment records related to the Veteran's coronary artery disease were printed and received by VA.  

3.  The claims file contains no other informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for coronary artery disease prior to October 15, 2007.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 15, 2007, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

The Board notes that the Veteran's claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  



II.  Earlier Effective Date for Grant of Service Connection

The Veteran contends that the appropriate effective date for the grant of service connection for coronary artery disease is in 2003, when his cardiac problems began, or January 2004, when he was hospitalized and had a defibrillator installed.  

The effective date for the grant of service connection for disability compensation is the date of receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400(b)(2)(i).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

With respect to the phrase "the date entitlement arose," the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of the claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; see also Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157.  

In cases involving presumptive service connection due to herbicide exposure, there is an exception the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a covered herbicide disease.  Here, the Veteran served in Vietnam during the Vietnam War era and is therefore a Vietnam Veteran as defined in the regulations.  

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register, or August 31, 2010.  Id (as the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for the new presumptions earlier than the date the final regulation is issued).  

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (2) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Coronary artery disease (CAD)(or ischemic heart disease (IHD)) is subject to presumptive service connection as of August 31, 2010.  

If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400.  

In the present case, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is available to the Veteran.  The record reflects a claim for disability compensation for coronary artery disease pending before VA on October 25, 2007.  While the Veteran filed his claim prior to the effective date of the statute or regulation establishing a presumption of service connection for coronary artery disease (i.e., August 31, 2010), the RO issued a decision in December 2010, when the presumption was in effect.  However, under §3.816(c)(2), and the circumstances of this case, service connection for the covered disease, will be the later of the dates such claim was received by VA, or the date the disability arose.

As will be discussed further below, the record contains no application, statement or submission that may reasonably be reviewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for this covered herbicide disability within one year of service.  The Veteran separated from active service in August 1970.  He did not file a claim for service connection for any condition until October 2007.  Therefore, assignment of an effective date back to the day following his service discharge is not possible.  

The Veteran first raised a claim for service connection for coronary artery disease in his initial formal claim received by VA on October 25, 2007.  This claim was granted in the December 2010 rating decision, and the award was made effective as of October 15, 2007, the date that VA treatment records documenting his coronary artery disease were received.  An earlier date in 2003 or 2004 does not apply because, as noted above, under §3.816(c)(2), the effect date will be the later of either the date such claim was received by VA, or the date the disability arose.  

In assigning an effective date, the Board must consider whether any evidence of record prior to the October 25, 2007, claim could be construed as an informal claim in order to entitle the Veteran an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the law administered by VA, from a claim, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claim who is not sui juris may be considered and informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for coronary artery disease.  However, no document submitted prior to October 25, 2007, indicates intent to pursue a claim of entitlement to service connection for this condition.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits if certain criteria are met.  The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  The records submitted with the October 25, 2007, VA claim show treatment for CAD in June 2007.  Other private records submitted by the Veteran in 2009 and 2012 document a history of CAD from 2003 (the date the Veteran argues his award should be effective).  The receipt of this evidence under circumstances described in §3.157(b) might have allowed for an earlier date; however, § 3.157 applies only when compensation has either been allowed or a formal claim for compensation was disallowed for the reason that the service-connected disability is not compensable in degree.  Here, neither circumstance has been met as a claim for service connection for SC had never been addressed by VA prior to December 2010.  The Board finds that no earlier effective date for CAD can be awarded under the provisions of 38 CFR §3.157 as the criteria have not been satisfied.  

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299.  In this case, the records received on October 15, 2007 were accompanied by a formal claim for benefits, which made the Veteran's intent to file a claim for benefits known.  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for coronary artery disease that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the October 15, 2007, date selected by the RO, is the earliest possible effective date here.  If entitlement arose prior to October 15, 2007, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal entitlement to an earlier effective date for the award of service connection for coronary artery disease.  

The Veteran has alleged that an effective date of 2003 or 2004 is warranted as he has had cardiac problems since then, resulting in a hospitalization in January 2004.  His treatment records do document long-standing and extensive treatment for cardiac symptoms.  While the Veteran's coronary artery disease may have been present for many years prior to October 2007, the regulations provide the appropriate effective date is the later of the date of receipt of the claim (i.e., October 15, 2007) or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The Board acknowledges and has carefully considered the Veteran's argument that his service connection benefits should be effective earlier due to his exposure to Agent Orange during service, in the interests of fairness and equity and to accord justice.  Unfortunately, neither the Board nor the Court can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  

The law is controlling and not the facts.  The appeal for an earlier effective date than October 15, 2007, for the grant of service connection for coronary artery disease must be denied as a matter of law.  Sabonis, supra.  

To summarize, the Veteran's claim was clearly pending before VA on August 31, 2010.  As such, the liberalizing law linking CAD to herbicide exposure applies to his claim.  And, as a result, the RO granted service connection for CAD in a December 2010 rating decision.  The effective date assigned was several days before the date that the Veteran filed his initial claim for benefits.  That date was October 25, 2007.  There is nothing in the record to suggest that the Veteran filed a claim prior to that date.  As the liberalizing law went into effect on August 31, 2010, the Board finds the effective date assigned for service connection for CAD to be a generous interpretation of the regulations.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. § 3.114(a) (2011).  An effective date earlier than that assigned for service connection for CAD is not warranted.


ORDER

Entitlement to an effective date earlier than October 15, 2007, for the award of service connection for coronary artery disease is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


